DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the stripper plate, catch plate, guide plate, and catch of claim 24 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 20–28 are objected to because of the following informalities:
Claim 20 recites, “a closed position in which the container when in the region is loaded into the apparatus” (lns. 6–7). This passage has grammatical issues, or is at least difficult to understand. The passage would seem to make sense if it were amended to include commas as follows: a closed position in which the container, when in the region, is loaded into the apparatus.
Claims 21–28 are objected to due to dependency upon an objected-to claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: the clearance mechanism in claim 20, and the engaging element in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections — 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 mentions “a first direction” and “a second direction.” However, claim 22 from which it depends already provides for “one direction” and “a second direction.” Based on the claims and a review of the disclosure, these directions seem to be the same, and therefore, the same terminology should be used in each claim, and there should be an acknowledgment of antecedent basis in claim 23. The Office encourages Applicant to check to make sure its understanding of the directions from the disclosure is correct.

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20–28 are rejected under 35 U.S.C. 103 as being unpatentable over McGill et al. (US Pub. 2016/0165920) in view of Yoakim (US Pub. 2004/0231521).
Claim 20: McGill discloses a dispensing apparatus (10) for dispensing a frozen or semi-frozen food product (abstract, “ice cream or other frozen product”) from a container (20) of the frozen or semi-frozen food product, the dispensing apparatus comprising:
a drawer (142) comprising a region for receiving the container (ascertainable from figs. 18a and 18c), the drawer arranged to be moved between an open position in which the container can be placed into the region (see fig. 18a) and a closed position in which the container, when in the region, is loaded into the apparatus (see fig. 18b), and
a clearance mechanism for clearing the container from a dispensing zone within the apparatus after the frozen or semi-frozen product has been dispensed from the container (para. 137, “suction device”).
McGill does not disclose its clearance mechanism comprising an arrangement which as the drawer is being moved from the closed position to the open position and then back to the closed position causes the container to be removed from the dispensing zone. Instead, McGill uses a suction device on its dispensing head 150 to grip the container and translate it to a disposal area (see para. 137).
However, Yoakim, which analogous prior art given that it is directed to an appliance for treating contents in a disposable container, discloses a similar clearance mechanism (para. 27, “a finger,” and associated elements) comprising an arrangement which as the drawer is being moved from the closed position (fig. 3) to the open position (figs. 5–6) and then back to the closed position (figs. 1–3), resulting in the container being removed from the dispensing zone (and being dropped into chassis 11). Yoakim’s arrangement advantageously discards a spent cartridge in a fairly automatic manner that does not require the use of any suction device.
It’s unclear if Yoakim discloses that the final movement of its drawer to the closed position would cause the container to be removed from the dispensing zone. Nothing of the sort is mentioned in para. 27, and the surface beneath the cage 20 where the capsule 10 is held appears to be sloped (see beneath 20 in fig. 5) such that the capsule would gravitate to the chassis without needing to be pushed by the closing movement of the drawer. Nonetheless, one of ordinary skill in the art would have appreciated that if the possible slope is just a drawing inaccuracy, or was present but was inadequately steep, and a capsule 10 released from cage 20 behind drawer 5 and did not gravitate into the chassis 11, the closing movement of Yoakim’s drawer 5 would push the capsule 10 into the chassis 11, and it would have been obvious to one of ordinary skill in the art to rely on the closing movement of the drawer 5 to push the capsule 10 into the chassis 11 as it would be reliable and consistent.
Therefore, it would have been obvious to one of ordinary skill in the art to replace the clearance mechanism of McGill with the clearance mechanism having the cartridge removal feature of Yoakim to automatically and reliably remove and discard the container of McGill without having to install a suction device.
Claim 21: McGill modified by Yoakim discloses the clearance mechanism comprising a retainer (Yoakim: 4) for retaining the container after the frozen or semi-frozen product has been dispensed from the container (Yoakim: via the “finger,” para. 27) and an outlet (Yoakim: the space behind drawer 5 via which capsule 10 goes to chassis 11 qualifies as an outlet) through which the container passes to be removed from the dispensing zone.
Claim 22: McGill modified by Yoakim discloses the clearance mechanism further comprising an engaging element (Yoakim: para. 27, “retaining finger”) and an aperture (at 20) in the retainer wherein the retainer, engaging element and aperture are arranged to allow the container to pass in one direction through the aperture (Yoakim: fig. 2 to fig. 3) but to be engaged by the engaging element (Yoakim: para. 27, “retaining finger”) when passing through the aperture in a second direction (Yoakim: fig. 3 to fig. 4) and retained by the retainer (ascertainable from fig. 5).
Claim 23: McGill modified by Yoakim discloses the container being moved towards the retainer in a first direction (Yoakim: fig. 2 to fig. 3) and a dispensing operation (Yoakim: para. 27, “this extraction step is depicted in FIG. 3”) and from the retainer to the outlet in a second direction (see, e.g., fig. 5 to fig. 6), wherein the first direction is different to the second direction (see the cited figures).
Claim 24: Modified as per claim 20 above, Yoakim discloses the retainer being a catch (the finger mentioned in para. 27 qualify as a catch).
Claim 25: McGill modified by Yoakim discloses the drawer comprising a drawer portion for receiving the container after the frozen or semi-frozen product has been dispensed from the container (Yoakim: the space below 4 and 20, i.e. when the drawer 5 is in its open position).
Yoakim is not explicit that its clearance mechanism is arranged such that when the drawer is moved from the closed position to the open position the container is released from the retainer into the drawer portion. Yoakim does not explain how or why the finger of cage 20 releases the capsule. However, Yoakim clearly depicts the finger releasing its capsule 10 in some conjunction with the drawer 5 moving back to the open position shown in fig. 6, and it would have been obvious to one of ordinary skill in the art to release the finger and capsule when the drawer attains the open position as Yoakim makes clear that this would be a suitable condition for properly ejecting and disposing of the capsule.
Claim 26: Modified as per claim 20 above, Yoakim would be arranged such that that when the drawer is moved from the open position back into the closed position the container is moved from the drawer portion through the outlet to be removed from the dispensing zone (i.e. the slope is changed to be flat, allowing the cartridge to sit at the drawer portion until the drawer pushes it to remove it).
Claim 27: McGill discloses a compressing head (150) for compressing the container to dispense frozen or semi-frozen product from the container (see para. 136),
wherein the compressing head is above the drawer portion when the drawer is in the open position (see figs. 18a–c fairly depicting McGill’s own drawer portion).
Claim 28: As discussed above, Yoakim appears to show a slope behind drawer 5, which would constitute a chute for collecting containers (into chassis 11), wherein the drawer portion is above the chute when the drawer is in the closed position (understandable from figs. 3, 5, and 6 of Yoakim).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Nirenberg (US Pat. 2,889,949).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J NORTON/Primary Examiner, Art Unit 3761